               Case 3:20-cv-01714-JCH Document 1-1 Filed 11/16/20 Page 1 of 1




                                                                PA DEPT OF                                      U,S POSTAGE>>   Prfl,¡EY Bos,Es

                                                                CORRECTIONS                                     12t
                                                                                                                w94/ -æ-.@
                                                                                                                     @           Ð
Steven Hayes, MQ5447                                            INMATE MAIL
     SCI-Greene                                                                                                 î:'1r¡3?ø $     000.500
                                                                                                                0000355500 Nov 13 2020
  175 Progress Drive
Waynesburg, PA 15370            ,Þ4
                             {;ã ft1
                              \ /--\
                                                cLeaq         oí Tr¡, cosLY
                                  !-    "-^J
                                        \7a     U,   5. D: Jíß, cr             couAt
                                 7'
                               -:. l;.!_ ',--
                                                          sT
                                                An            nA;4/
                                                HnRTfeR), cT
                                                                          o 6 103
                                 i3Ëi*ËËã*?Ë         -;;{tã     ll¡lit'l¡4"'¡li¡4t¡ll'lll¡lili'ili¡llthl¡ii'lt¡llli'l¡i¡'ilii
